Dear Mr. Pierce:
On behalf of the Lafourche Parish Council, you requested the opinion of this office concerning the authority of the Lafourche Parish District Attorney to appoint attorneys for the Lafourche Parish Council, the governing authority of the Parish, or the Parish President.
The general law as provided in R.S. 16:2(A) and R.S. 42:261(A) is that the district attorney is the regular attorney and counsel for the police juries, parish and city school boards and the state boards and commissions located in the particular parish. An exception to the general rule is found in R.S. 16:2(D) which provides that where a parish has adopted a home rule charter and the charter provides for the employment of a parish attorney or a special attorney or counsel, the district attorney shall not be the regular attorney or counsel for such governing authority. However, R.S. 16:2(E) specifically provides, with regards to Lafourche Parish as follows:
  "In the parish of Lafourche, the district attorney shall ex officio and without extra compensation, general or special, be the regular attorney and counsel for the parish governing authority, the school board, and every state board or commission domiciled therein . . ."
Accordingly, it is the opinion of this office that the District Attorney of Lafourche Parish is authorized to appoint attorneys for the Council and the Parish President, when the positions of the Council and the Parish President are in conflict.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ________________________________ MARTHA S. HESS Assistant Attorney General
RPI/MSH
DATE RELEASED:  May 15, 2003
  MARTHA S. HESS, ASSISTANT ATTORNEY GENERAL